DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 11/2/22 is acknowledged.

Rule 105 response
Applicant’s response to the rule 105 requirement is entered. Applicant admits that D1 was published on April 18, 2019. Although D1 describes activities that may represent public use and/or sale at a Lawrence landfill, D1 is found to be prior art based on its publication date more than one year prior to the effective filing date of this application. 

Applicant’s answers to questions d,  e, and p appear to be in conflict with publication D1.

Applicant’s responses to questions  f, g, h, I, I, k, n, o, p, and q establish that some activities were performed at a Lawrence landfill before 13 July 2019. Examiner finds that these activities at a Lawrence landfill amount to public use and sale of these aspects of the claimed invention because the landfill was operated in public and at least the gas was sold for revenue1.

Information Disclosure Statement
Examiner notes that although the printed pages from youtube.com have been reviewed, the videos themselves have not been watched.

Examiner notes that (on page 2 of the IDS dated 11/14/22) the BINGHAM reference is given a date of 2022. However, in a document2 filed with the IDS dated 11/22/22, this same reference is given a publication date of March 7 2018. 
Applicant’s assistance is requested in confirming the publication date of all cited documents published by Loci Controls or by any of the inventors of the instant application.

The “  STATEMENT FILED PURSUANT TO THE DUTY OF DISCLOSURE UNDER 37 C.F.R. 8§ 1.56, 1.97 AND 1.98” fails to comply  with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks (ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and (iii) A heading that clearly indicates that the list is an information disclosure statement..  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of admitted activities at Lawrence landfill and Campanella et al. US Patent Application Publication 2017/0216893.


D1 describes a method for controlling extraction of landfill gas (title) via a system comprising well piping (e.g. fig. 1) the method comprising obtaining at the gas output (page 6 line 53) a measure of nitrogen concentration (page 6 line 104) determining whether the measure of nitrogen is outside of a global range (page 10 fifth paragraph5 and page 13 second paragraph6)when it is determined that the measure of nitrogen is outside of a global range, controlling/adjusting flow of gas from a first well (page 10 last paragraph).
D1 differs from the invention claimed in claim 1 in that D1 fails to explicitly describe the determining whether the balance as from a first well is outside a range and when it is determined the balance gas is outside the range adjusting the flow from that well.
Campanella describes a method of controlling extraction of landfill gas including determining whether a constituent gas at a single well is outside a range and when it is determined that the gas is outside the range adjusting the flow from the well (¶0049, 0050) Campanella teaches this controlling of a single well improves the efficiency of gas collection. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have improved the process described in D1 to have determining whether a constituent gas at a single well is outside a range and when it is determined that the gas is outside the range adjusting the flow from the well.
D1 as modified in view of Campanella still lacks the constituent gas being balance gas—although Campanella teaches the gas may be “including but not limited to methane, carbon dioxide, oxygen, nitrogen, etc.”
Applicant admits (questions f-g) that determining whether a balance gas at a first well is outside a range was performed at Lawrence landfill prior to July 13 2019.
It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the D1 process to have the gas be balance gas as claimed because D1 teaches that balance gas level is a requirement (page 10 third paragraph7). 
Therefore claim 1 is obvious and unpatentable.

Regarding independent claim 18:
D1 describes a system for controlling extraction of landfill gas (title) via a system comprising well piping (e.g. fig. 1) the system comprising a controller configured to obtain at the gas output (page 6 line 58) a measure of nitrogen concentration (page 6 line 109) determine whether the measure of nitrogen is outside of a global range (page 10 fifth paragraph10 and page 13 second paragraph11)when it is determined that the measure of nitrogen is outside of a global range, control/adjust flow of gas from a first well (page 10 last paragraph).
D1 differs from the invention claimed in claim 1 in that D1 fails to explicitly describe the determining whether the balance as from a first well is outside a range and when it is determined the balance gas is outside the range adjusting the flow from that well.
Campanella describes a system for controlling extraction of landfill gas including determining whether a constituent gas at a single well is outside a range and when it is determined that the gas is outside the range adjusting the flow from the well (¶0049, 0050) Campanella teaches this controlling of a single well improves the efficiency of gas collection. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have improved the system described in D1 to have included a controller configured to determine whether a constituent gas at a single well is outside a range and when it is determined that the gas is outside the range adjusting the flow from the well.
D1 as modified in view of Campanella still lacks the constituent gas being balance gas—although Campanella teaches the gas may be “including but not limited to methane, carbon dioxide, oxygen, nitrogen, etc.”
Applicant admits (questions e-g) that determining whether a balance gas at a first well is outside a range was performed at Lawrence landfill prior to July 13 2019.
It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified the D1 system to have the gas be balance gas as claimed because D1 teaches that balance gas level is a requirement (page 10 third paragraph12). 
Therefore claim 18 is obvious and unpatentable.

Regarding claim 2 and 19: Campanella describes each controller controlling each well to keep the gas within the range, thus It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified D1 to have the second well as claimed.

With regards to claim 3: D1 page 14 “4.9%”

With regards to claim 4 —0% is implicit, as the gas cannot be less than 0%.

With regards to claims 5-6: see answers f and g—modification of D1 to control based on balance gas as suggested by the prior activities at Lawrence landfill would have used those ranges.

With regards to claims 8-9: see D1 page 10 last paragraph, the “gain factor” is deemed to be equivalent to the claimed scaling factor.

With regards to claim 10: D1 as modified above makes obvious the determining whether the balance gas is greater than an upper threshold and decreasing flow accordingly; but does not the determining if the balance gas is less than a lower threshold and increasing accordingly. D1 does—page 10 penultimate paragraph—teach making adjustments when the high or low limits of Btu are measured: in order to meet target levels. One of ordinary skill in the art would understand that making a product which greatly exceeds specifications would not be as profitable as making a product which consistently meets requirements. This suggests to one of ordinary to the determining if the balance gas is less than a lower threshold and increasing accordingly as claimed: so that the product gas meets requirements without exceeding.

With regards to claim 11: D1 fails to teach the determining whether a measure of CO2 is less than a threshold and increasing flow accordingly. Campanella (e.g. ¶0096) describes modulation of flow based on CO2 levels, which suggests to one of ordinary skill in the art the determining whether a measure of CO2 is less than a threshold and increasing flow accordingly

With regards to claim 12: D1 fails to teach the determining whether a measure of H2S is less than a threshold and increasing flow accordingly. Campanella (e.g. ¶0029) describes measuring of H2S levels, which suggests to one of ordinary skill in the art the determining whether a measure of H2S is less than a threshold and increasing flow accordingly because one of ordinary skill in the art would understand that a particular level of H2S is a product specification

With regards to claims 13 and 14: D1 does not describe the obtaining pressure and before measuring balance gas concentration determining whether pressure is less than a threshold. Campanalla (¶003113) describes determining whether pressure is less than atmospheric before measuring the gas constituent to ensure that the gas chamber is purged. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified D1 to have the obtaining pressure and before measuring balance gas concentration determining whether pressure is less than a threshold of claim 13 and the threshold being atmospheric pressure of claim 14.

With regards to claim 15: D1 does not describe the obtaining pressure and determining whether pressure is less than a threshold and adjusting the flow rate accordingly. Campanella teaches determining pressure and whether pressure is less than a threshold and adjusting accordingly (¶004614). One of ordinary skill in the art would understand the adjusting to achieve a desired pressure —i.e. determining whether pressure is less than a threshold and adjusting flow rate –would result in improved gas extraction, It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified D1 to have the obtaining pressure and determining whether pressure is less than a threshold and adjusting the flow rate accordingly .

With regards to claims 16-17: D1 page 12 paragraphs 2-515.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 D1 title: “…Increases Uptime and Revenue…”
        2 “Response to Office Action filed November 22, 2022 for US Application No. 17/152,252
        (L.0789.70011US01).”
        3 “The Sentry unit monitored inlet gas…a direct connection to the ABB Gas PGC 1000 Gas Chromatograph (“GC”) at the RPP plant to monitor aggregate gas quality”
        4 “values for the gas inlet BTU, N2, and O2”
        5 “connected directly to RPP’s GC…to ensure that the measured nitrogen…meet process set points”
        6 “nitrogen did rise, but the automated system maintained it below the gas quality threshold”
        7 “while maintaining individual well gas composition requirements within balance gas…thresholds”
        8 “The Sentry unit monitored inlet gas…a direct connection to the ABB Gas PGC 1000 Gas Chromatograph (“GC”) at the RPP plant to monitor aggregate gas quality”
        9 “values for the gas inlet BTU, N2, and O2”
        10 “connected directly to RPP’s GC…to ensure that the measured nitrogen…meet process set points”
        11 “nitrogen did rise, but the automated system maintained it below the gas quality threshold”
        12 “while maintaining individual well gas composition requirements within balance gas…thresholds”
        13 the gas collection system and gas extraction well(s) may be at negative pressure (i.e., operating under vacuum conditions) relative to atmospheric pressure, such that opening valve 318 may pull ambient air through the Gas Analyzer 300 to purge the sample chamber 302 of landfill gas. In some embodiments, one or more valves of Gas Analyzer 300 may be toggled and a pump (e.g., pump 314) may be activated to force purge sample chamber 302 with ambient air.
        14 Modulation of the flow-control mechanism to maintain and/or obtain a constant vacuum pressure in the gas extraction well (in spite of varying atmospheric pressure, temperature, and/or varying rates of gas generation, etc.)
        15 “precision O2 meter” “sales gas Btu”